 Case 1:15-cv-00739-PLM-PJG ECF No. 27 filed 06/20/19 PageID.811 Page 1 of 5




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION
                            ______________________

PHILLIP HAROLD BATES,               )
                                    )
                  Plaintiff,        )
                                    )
v.                                  )         Case No. 1:15-cv-739
                                    )
COMMISSIONER OF                     )         Honorable Paul L. Maloney
SOCIAL SECURITY,                    )
                                    )
                  Defendant.        )
____________________________________)

                       REPORT AND RECOMMENDATION

      This was a social security action brought under 42 U.S.C. §§ 405(g), 1383(c)(3),

seeking judicial review of a final decision of the Commissioner of Social Security

denying plaintiff s claims for disability insurance benefits (DIB) and supplemental

security income (SSI) benefits. On September 6, 2016, this Court entered a judgment

reversing the Commissioner s decision and remanding this matter back to the

Commissioner under sentence four of 42 U.S.C.      405(g) for further administrative

proceedings. (ECF No. 15). On remand, the Social Security Administration awarded

plaintiff past-due benefits.

      This matter is now before this Court on plaintiff’s motion for attorney’s fees

pursuant to 42 U.S.C. § 406(b) (ECF No. 23) and a motion to supplement the motion

for attorney’s fees (ECF No. 25). Defendant did not file a response.

      For the reasons stated herein, I recommend that the Court deny plaintiff’s

motion to supplement and grant his motion for attorney’s fees.
 Case 1:15-cv-00739-PLM-PJG ECF No. 27 filed 06/20/19 PageID.812 Page 2 of 5




                           Proposed Findings of Fact

      Plaintiff received a Notice of Award indicating that he is owed $59,598.00 in

past-due benefits. (ECF No. 23-1, PageID.780). The Social Security Administration

withheld a total of $14,899.50 to cover potential awards of attorney’s fees. (Id.).

Plaintiff’s attorney, James R. Rinck, received an award of $6,000.00 from the

withheld funds for work that he performed at the administrative level, and he is now

seeking the remaining $8,899.50 for the work that he performed in this Court. (ECF

No. 23, PageID.772).

      Plaintiff was denied attorney fees pursuant to the EAJA, 28 U.S.C. § 2412.

(ECF No. 22). Plaintiff’s attorney spent a total of 30.80 hours representing plaintiff

in this lawsuit. (ECF No. 23, PageID.772, 776-77).

                                    Discussion

      A.     Motion to Supplement

      On February 14, 2019, more than two months after plaintiff filed the initial

motion for attorney’s fees, he filed a motion to supplement. Plaintiff did not file a

certificate setting forth in detail the efforts that he made to ascertain whether his

motion to supplement would be opposed. See W.D. MICH. LCIVR 7.1(d). Further, the

motion to supplement was not accompanied by a supporting brief, as required by

Western District of Michigan Local Civil Rule 7.1(a).      The Court has not been

presented with any developed argument and supporting legal authority explaining




                                         -2-
    Case 1:15-cv-00739-PLM-PJG ECF No. 27 filed 06/20/19 PageID.813 Page 3 of 5




how the notices of awards to individuals other than the plaintiff 1 (ECF No. 25-1,

PageID.791-808) would support an increased award to plaintiff’s attorney under 42

U.S.C § 406(b). I recommend that the Court deny plaintiff’s motion to supplement

his motion for attorney’s fees.

        B.    Motion for Attorney’s Fees

        Section 406 “deals with administrative and judicial review stages discretely:

§ 406(a) governs fees for representation in administrative proceedings; 406(b)

controls fees for representation in court.” Gisbrecht v. Barnhart, 535 U.S. 789, 794

(2002); see Culbertson v. Berryhill, 139 S. Ct. 517, 520 (2019). “[E]ach tribunal may

award fees only for the work done before it.” Horenstein v. Secretary of Health &

Human Servs., 35 F.3d 261, 262 (6th Cir. 1994) (en banc). This court cannot award

plaintiff’s attorney anything under section 406 for the work he performed at the

administrative level.

        Attorney’s fees under section 406(b) can only be awarded out of the plaintiff’s

award of past-due benefits. “A prevailing claimant’s fees are payable only out of the

benefits recovered; in amount, such fees may not exceed 25 percent of past-due

benefits.”   Gisbrecht, 535 U.S. at 792.     Section 406(b) “does not authorize the

prevailing party to recover fees from the losing party. Section 406(b) is of another



1 Attorney Rinck indicates that these individuals are plaintiff’s children. (ECF
No. 25, PageID.789). None of the notices attached to the motion to supplement (ECF
No. 25-1, PageID.791-808) indicates that funds have been withheld from the awards
to cover attorney’s fees.

                                           -3-
 Case 1:15-cv-00739-PLM-PJG ECF No. 27 filed 06/20/19 PageID.814 Page 4 of 5




genre: It authorizes fees payable from the successful party’s recovery.” Gisbrecht,

535 U.S. at 802. Section 406(b)(1)(A) states that “[w]henever a court renders a

judgment favorable to a claimant under this subchapter who was represented before

the court by an attorney, the court may determine and allow as part of its judgment

a reasonable fee for such representation, not in excess of 25 percent of the total of the

past-due benefits to which the claimant is entitled by reason of such judgment[.]” 42

U.S.C. § 406(b)(1)(A).

      The Supreme Court has held that section 406(b) calls for court review of such

contingency fee arrangements “as an independent check, to assure that they yield

reasonable results in particular cases. Congress has provided one boundary line:

Agreements are unenforceable to the extent that they provide for fees exceeding 25

percent of past-due benefits. Within the 25 percent boundary . . . the attorney for the

successful claimant must show that the fee sought is reasonable for the services

rendered.” Gisbrecht, 535 U.S. at 807.

      Courts that approach fee determinations by looking first to the
      contingent-fee agreement, then testing it for reasonableness, have
      appropriately reduced the attorney’s recovery based on the character of
      the representation and the results the representative achieved. . . . If
      the attorney is responsible for delay, for example, a reduction is in order
      so that the attorney will not profit from the accumulation of benefits
      during the pendency of the case in court. If the benefits are large in
      comparison to the time counsel spent on the case, a downward
      adjustment is similarly in order.

Gisbrecht, 535 U.S. at 808 (citations omitted).




                                           -4-
 Case 1:15-cv-00739-PLM-PJG ECF No. 27 filed 06/20/19 PageID.815 Page 5 of 5




      Attorney Rinck asks for an award of $8,899.50 from the funds being withheld.

(ECF No. 23, PageID.772). Plaintiff did not receive an EAJA award. The attorney’s

request does not exceed statutory limits. An award in the amount of $8,899.50 would

not result in a windfall and would fairly compensate the attorney for the work he

performed in this matter.

                            Recommended Disposition

      For the reasons set forth herein, I recommend that the Court deny plaintiff’s

motion to supplement his motion for attorney’s fees.       (ECF No. 25).    I further

recommend that the Court grant plaintiff’s motion for attorney’s fees (ECF No. 23)

and approve payment from plaintiff’s award of past-due benefits to Attorney Rinck in

the amount of $8,899.50.


Dated: June 20, 2019                           /s/ Phillip J. Green
                                               PHILLIP J. GREEN
                                               United States Magistrate Judge


                              NOTICE TO PARTIES
ANY OBJECTIONS to this Report and Recommendation must be filed and served
within fourteen days of service of this notice on you. 28 U.S.C. 636(b)(1)(C); FED. R.
CIV. P. 72(b). All objections and responses to objections are governed by W.D. MICH.
LCIVR 72.3(b). Failure to file timely and specific objections may constitute a waiver
of any further right of appeal. See Thomas v. Arn, 474 U.S. 140 (1985); Keeling v.
Warden, Lebanon Corr. Inst., 673 F.3d 452, 458 (6th Cir. 2012); United States v.
Branch, 537 F.3d 582, 587 (6th Cir. 2008). General objections do not suffice. See
McClanahan v. Comm’r of Social Security, 474 F.3d 830, 837 (6th Cir. 2006); Frontier
Ins. Co. v. Blaty, 454 F.3d 590, 596-97 (6th Cir. 2006).




                                         -5-
